Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marie Therese Assa’ad-Faltas, M.D., M.P.H., appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss her complaint, pursuant to 28 U.S.C. § 1915 (2006), as well as its orders denying her Fed.R.Civ.P. 59(e) and 60(b) motions. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Assa’ad-Faltas v. South Carolina, No. 3:11-cv-03077-TLW, 2012 WL 988083 (D.S.C. March 22, 2012; April 25, 2012; Aug. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.